 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALAN SIERRA,                               No. 2:17-cv-2611 KJM AC P
12                         Plaintiff,
13            v.                                         ORDER
14    CDCR DIRECTOR, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Currently before the court are plaintiff’s motions for extensions of time, ECF

19   Nos. 55, 59, appointment of counsel, ECF No. 57, recusal of the undersigned magistrate judge,

20   ECF No. 58, and a court order, ECF No. 63.

21      I.         Motions for Extension of Time

22           Plaintiff has filed a request for an extension of time to file objections to the September 6,

23   2019 order denying his various motions to amend, ECF No. 52. ECF No. 55. Subsequently, he

24   filed his objections to the order. ECF No. 61. The motion will be granted and plaintiff’s

25   objections under Federal Rule of Civil Procedure 72(a) will be deemed timely.

26           Plaintiff has also filed a second request for a thirty-day extension of time to file an

27   amended complaint. ECF No. 59. In light of the pending objections to the order dismissing the

28   first amended complaint with leave to amend, ECF No. 56, plaintiff’s deadline to file an amended
 1   complaint will be vacated and re-set, if necessary, after the District Judge rules on the objections.
 2   The motion for an extension of time will therefore be denied as moot.
 3       II.       Motion for Appointment of Counsel
 4              Plaintiff has filed another request for the appointment of counsel. ECF No. 57. The
 5   United States Supreme Court has ruled that district courts lack authority to require counsel to
 6   represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296,
 7   298 (1989). In certain exceptional circumstances, the district court may request the voluntary
 8   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017
 9   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
10              “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the
11   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims
12   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,
13   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden
14   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to
15   most prisoners, such as lack of legal education and limited law library access, do not establish
16   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
17              Plaintiff requests appointment of counsel on the grounds that he is disabled and bedridden
18   due to a nerve disorder which affects his vision and ability to write. ECF No. 57. However,
19   plaintiff has so far demonstrated that he is capable of filing numerous motions and prosecuting
20   this case without the assistance of counsel. Furthermore, because the first amended complaint has
21   been dismissed and there is currently no complaint pending, the court is unable to assess
22   plaintiff’s likelihood of success on the merits. Therefore, at this time the court does not find
23   exceptional circumstances to necessitate the appointment of counsel and the motion for the
24   appointment of counsel will be denied without prejudice.
25       III.      Motion for Recusal
26              Plaintiff has moved for recusal of the undersigned. ECF No. 58. Said motion is properly
27   before the undersigned, as the Ninth Circuit has “held repeatedly that the challenged judge
28   h[er]self should rule on the legal sufficiency of a recusal motion in the first instance.” United
                                                         2
 1   States v. Studley, 783 F.2d 934, 940 (9th Cir. 1986) (citing United States v. Azhocar, 581 F.2d
 2   735, 738 (9th Cir. 1978)). If the affidavit is legally insufficient, then recusal can be denied.
 3   United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 566 (9th Cir. 1995).
 4          “Whenever a party to any proceeding in a district court makes and files a timely and
 5   sufficient affidavit that the judge before whom the matter is pending has a personal bias or
 6   prejudice either against him or in favor of any adverse party, such judge shall proceed no further
 7   therein.” 28 U.S.C. § 144. “Any justice, judge, or magistrate judge of the United States shall
 8   disqualify h[er]self in any proceeding in which h[er] impartiality might reasonably be
 9   questioned.” 28 U.S.C. § 455(a). Under both recusal statutes, the substantive standard is
10   “whether a reasonable person with knowledge of all the facts would conclude that the judge’s
11   impartiality might reasonably be questioned.” Studley, 783 F.2d at 939 (quoting Mayes v.
12   Leipziger, 729 F.2d 605, 607 (9th Cir. 1984) (internal quotation marks omitted)).
13          Plaintiff’s motion for recusal does not set out any reasons for the recusal, and instead
14   generally refers the court to his objections to the July 31, 2019 findings and recommendations.
15   ECF No. 58. The objections specifically address recusal in only a few instances. ECF No. 56 at
16   10, 13-14, 16, 19. In those instances, plaintiff argues that the undersigned should be disqualified
17   because the screening of the complaint demonstrates clear prejudice toward plaintiff. Id. at 10.
18   He further alleges that the undersigned’s denial of counsel, in light of the comments as to the
19   legibility of plaintiff’s handwriting, evidences bias and prejudice. Id. at 13-14, 16.
20          Construing the objections broadly, nearly all of plaintiff’s allegations of bias or prejudice
21   are related to the undersigned’s screening of the complaint and denial of counsel in this action.
22   However, recusal “is required ‘only if the bias or prejudice stems from an extrajudicial source and
23   not from conduct or rulings made during the course of the proceeding.’” Pau v. Yosemite Park &
24   Curry Co., 928 F.2d 880, 885 (9th Cir. 1991) (quoting Toth v. TransWorld Airlines, 862 F.2d
25   1381, 1388 (9th Cir. 1988)). To the extent plaintiff bases his motion for recusal on a single
26   comment related only to the legibility of portions of his original complaint, which is not the
27   operative complaint, these allegations also fail to demonstrate bias.
28   ////
                                                        3
 1            Plaintiff’s allegations of bias are legally insufficient to establish a reasonable question as
 2   to the undersigned’s impartiality or that a bias or prejudice exists. The request for recusal will
 3   therefore be denied.
 4      IV.       Motion for Court Order
 5            Plaintiff has filed a motion for a court order directing the Clerk of the Court to locate an
 6   order from another case that was issued sometime between 1980 and 1985. ECF No. 63. Even if
 7   the court were inclined to provide plaintiff with a courtesy copy of the order he seeks, he has
 8   failed to sufficiently identify the order. Furthermore, a review of this court’s electronic records
 9   shows that the first case plaintiff initiated in this court was filed in 1998. Accordingly, it appears
10   that this was not the court in which the order was issued, and if plaintiff wants a copy, he must
11   request a copy from the court that issued the order. The motion will therefore be denied.
12            Accordingly, IT IS HEREBY ORDERED that:
13            1. Plaintiff’s request for an extension of time to file objections, ECF No. 55, is granted
14   and his objections to the September 6, 2019 order are deemed timely.
15            2. Plaintiff’s deadline to file an amended complaint is vacated and will be re-set, if
16   necessary, after the District Judge rules on his objections to the screening order. Plaintiff’s
17   request for an extension of time to file an amended complaint, ECF No. 59, is therefore denied as
18   moot.
19            3. Plaintiff’s motion for the appointment of counsel, ECF No. 57, is denied without
20   prejudice.
21            4. Plaintiff’s motion for recusal, ECF No. 58, is denied.
22            5. Plaintiff’s motion for a court order, ECF No. 63, is denied.
23   DATED: December 12, 2019
24

25

26

27

28
                                                          4
